UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-54133 Century Next Financial Corporation (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-2851432 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 505 North Vienna Street Ruston, Louisiana (Address of Principal Executive Offices) (Zip Code) (318) 255-3733 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of May 13, 2011, 1,058,000 shares of the Registrant’s common stock were issued and outstanding. Century Next Financial Corporation Form 10-Q Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 - Controls and Procedures 17 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 18 Item 1A - Risk Factors 18 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 - Defaults Upon Senior Securities 18 Item 4 - (Removed and Reserved) 18 Item 5 - Other Information 18 Item 6 - Exhibits 18 Signatures 19 CENTURY NEXT FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Investment and mortgage-backed securities Federal Home Loan Bank stock Loans (includes loans held for sale of $1,619 and $801), less allowance for loan losses of $204 and $204 74,252 71,613 Accrued interest receivable: Loans Securities 37 38 Premises and equipment, net of accumulateddepreciation of $1,554 and $1,499 Foreclosed real estate - - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits Savings and demand $ $ Time Total deposits Advances from borrowers for insurance and taxes 49 37 FHLB advances Securities sold under agreements to repurchase Accrued interest payable 20 18 Other liabilities Total liabilities Stockholders’ Equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized;none issued - - Common Stock, $.01 par value - 9,000,000 shares authorized;1,058,000 issued; 1,058,000 outstanding 11 11 Additional Paid In Capital Unearned ESOP Shares (65,036 shares and 65,870 shares) ) ) Accumulated other comprehensive income, net of taxes of $35 and $37 68 73 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 CENTURY NEXT FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share data) (Unaudited) For the Three Months Ended March 31, Interest income: First mortgage loans $ $ Consumer and other loans Investment securities 43 51 Other - 1 Total interest income Interest expense: Savings and interest-bearing demand deposits 79 58 Time deposits Other borrowings 5 2 Total interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Noninterest income: Service charges 49 39 Loan fees 64 Gain on sale of foreclosed real estate 5 3 Gain on cash value of life insurance 15 8 Gain on sale of fixed assets - 53 Other operating income 14 9 Total noninterest income Noninterest expense Salaries and benefits Occupancy expense 97 Expense of foreclosed real estate - 1 FDIC deposit insurance 21 26 Outside service fees 23 20 Service bureau expenses 49 33 Advertising 22 25 Deposit/fraud loss 16 3 Legal and professional 31 - Office supplies, stationery and printing 23 21 Other operating expense 91 Total noninterest expense Income before income taxes Income taxes 79 61 Net income $ $ Earnings Per Common Share Basic $ N/A Diluted $ N/A The accompanying notes are an integral part of the consolidated financial statements. 2 CENTURY NEXT FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands) (Unaudited) Accumulated Additional Unearned Other Common Paid In ESOP Comprehensive Retained Total Stock Capital Shares Income Earnings Equity Balance at December 31, 2009 $
